Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant argument in response to the Office Action filed 05/23/2022 are persuasive, therefore the species restriction for Group I invention issued by the Office Action on 03/24/2022 is withdrawn 

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected (without traverse) claims 27-29 --
 
Reason for allowance
 
 
3.	Claims 1-26, 30-34 are allowed.
The following is an examiner’s statement of reason for allowance for Claims              1-26, 30-34: 
None of the references of record teaches or suggests the claimed quantum dot having the limitations:
--´a second semiconductor nanocrystal disposed on the first semiconductor nanocrystal, the second semiconductor nanocrystal comprising gallium and phosphorus, 
wherein the quantum dot is cadmium-free, 
 the quantum dot emits green light, 
a mole ratio of phosphorus relative to indium is greater than or equal to about 0.6:1 and less than or equal to about 1.0:1, and
 a mole ratio of phosphorus relative to a sum of indium and gallium is greater than or equal to about 0.5:1 and less than or equal to about 0.8:1. --.
In combination with all other limitations as recited in claim 1,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.


                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Jang et al. (US 2011/0315954) discloses a semiconductor nanocrystal method of manufacture thereof and articles including the same.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897